       Case 1:21-cv-03164-AT-OTW Document 12 Filed 07/30/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL ROSE,
                                                                                    7/30/2021
                                   Plaintiff,

                       -against-
                                                                    21 Civ. 3164 (AT)
THE CITY OF NEW YORK DEPARTMENT OF
CORRECTION; DEPUTY GUITY; CAPTAIN
CHACARA; CORRECTIONAL OFFICER                                    ORDER OF SERVICE
#17482; R. KSETKA,

                                   Defendants.

ANALISA TORRES, United States District Judge:

        Plaintiff Darrell Rose, who is currently incarcerated in the Vernon C. Bain Center

(“VCBC”) on Rikers Island, brings this pro se action under 42 U.S.C. § 1983, alleging that

Defendants have failed to adequately protect him from the risk of contracting COVID-19. 1 By

order dated May 11, 2021, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (“IFP”). 2

                                      STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP



1
  Plaintiff filed the original complaint with 41 other VCBC detainees. By order dated May 7,
2021, Chief Judge Swain severed the plaintiffs’ claims and directed that they be opened as 41
separate actions. ECF No. 4 at 5-6. By order dated May 18, 2021, Chief Judge Swain directed
Plaintiff to amend his pleading to name as the defendants those individuals who he alleged were
involved in the deprivation of his federal rights and to allege facts that state a claim under § 1983
and the Fourteenth Amendment. ECF No. 6 at 7-9.
2
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
        Case 1:21-cv-03164-AT-OTW Document 12 Filed 07/30/21 Page 2 of 5




complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its

limits—to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of

Civil Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                                   2
       Case 1:21-cv-03164-AT-OTW Document 12 Filed 07/30/21 Page 3 of 5




                                          DISCUSSION

A.     The New York City Department of Correction

       Plaintiff’s claims against the New York City Department of Correction (DOC) must be

dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the New York City

Department of Correction with the City of New York. See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses the City of New York may wish to assert.

B.     Claims against Ksetka

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’ t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in

this Circuit that personal involvement of defendants in the alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.”) (internal quotation marks omitted). A

defendant may not be held liable under § 1983 solely because that defendant employs or

supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009) (“Government officials may not be held liable for the unconstitutional conduct of their

                                                  3
       Case 1:21-cv-03164-AT-OTW Document 12 Filed 07/30/21 Page 4 of 5




subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official liable

under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional

violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).

       Plaintiff does not allege any facts showing how Correction Officer R. Ksetka was

personally involved in the events underlying his claims. The Court therefore dismisses Plaintiff’s

claims against this defendant for failure to state a claim on which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B)(ii).

C.     Additional Defendants

       On July 16, 2021, the Court received a letter from Plaintiff seeking to add defendants to

the amended complaint. ECF No. 9. He attached to his letter an amended complaint caption page

that listed as new defendants Correction Officer Lyon #3407, Correction Officer Richardson

#3854, Correction Officer #1830, and Correction Officer #18144.

       The Clerk of Court is directed to add as defendants to the caption of this action

Correction Officer Lyon #3407 and Correction Officer Richardson #3854. See Fed. R. Civ. P. 21.

       Because the amended complaint alleges no facts suggesting that Correction Officers

#1830 and #18144 were personally involved in any of the events giving rise to Plaintiff’s claims,

the Court declines to add them as defendants at this time.

D.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Deputy Guity, Captain

Chacara, Correction Officer Badge #17482, Correction Officer Richardson #3854, Correction

Officer Lyon (#3407), and the City of New York waive service of summons.



                                                  4
         Case 1:21-cv-03164-AT-OTW Document 12 Filed 07/30/21 Page 5 of 5




         Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Court dismisses Plaintiff’s claims against the New York City Department of

Correction and R. Ksetka for failure to state a claim on which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to add as defendants to the caption of this action the City

of New York, Correction Officer Lyon #3407, and Correction Officer Richardson #3854.

         The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Defendants Deputy Guity, Captain Chacara, Correction Officer # 17482, Correction

Officer Richardson #3854, and Correction Officer Lyon #3407, and the City of New York waive

service of summons.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

          SO ORDERED.

Dated:     July 30, 2021
           New York, New York




                                                   5
